Exhibit Benihana Inc. Announces Summary Judgment Related to Pending Litigation By Former Haru Minority Shareholders Has Been Granted in All Material Aspects MIAMI, FLORIDA, March 8, 2010 Benihana Inc. (NASDAQ: BNHNA; BNHN), operator of the nation’s largest chain of Japanese theme and sushi restaurants, today announced that its motion for summary judgment in the pending litigation against it brought by the former minority shareholders of the Company’s Haru operating segment has been granted in all material respects. In 2005, the minority shareholders exercised a put to sell their 20% interest in Haru to the Company at a price to be determined in accordance with a contractual formula.Under a decision issued by Judge Buchwald of the United
